Rumsey, J. (dissenting):
■ I put my vote for an affirmance of this order upon the grounds stated in the very satisfactory opinion of the learned justice who decided the case at the Special Term; nor would I feel it necessary to add a word to that opinion, but for some suggestions which have ■ been made since the decision of the case by him, and which he has not adverted to.
It is said that the absolute power of removal granted to the mayor by section 95 of the Greater New York charter, is inconsistent with . the duty claimed to be imposed upon'him by section 127 of that law, to retain the relator in office as a veteran. It is, however, doubtful whether the law has given to the mayor, by section 95, the absolute power of removal of any official who is entitled to remain in office under the provisions of section T27. But passing that' question, which it is unnecessary even to consider, it is very clear that the power of removal given to the mayor has nothing whatever to do with the manner of appointment, and no argument as to the manner ■of appointment or as to the tenure of office of any appointed officer, can be drawn from the absolute power of removal given to the mayor by section 95. The reasons for giving that power to the mayor are very clear. In him is vested the responsibility for the action of •officers whom he selects to administer the different departments of the city-. It is- not impossible that in the selection of so large a number of officials, a mistake may be made by him as to the qualifications or ability of any one of them, and to enable him to correct such a mistake if he has made it, this power of removal within a . limited time is given to him as in justice it ought to be, where he is *323substantially made responsible for the whole administration of the government of the city, because of his power of selection. But that power has no relation whatever to the regular tenure of office of those who have been appointed. It is a special power granted for a particular purpose, and, although it is absolute, it is not to be supposed that it will be exercised without good reasons. It must be considered purely as a means given to the mayor to protect his administration and insure its success. In this view, as it seems to me, no argument can be drawn from this section, as to the tenure or the manner of selection of any oficial. If it be true that the relator, having been retained under, the provisions of section 127, can be removed by virtue of the authority given to the mayor by section 95, it is no more than occurs in the case of any other official who is appointed by the mayor, and it affords no reason why any provision of the statute regulating his appointment or his tenure of office should be disregarded. The single question as stated by Jndge Chase is, whether the relator comes within the provisions of section 127. If he does, the provisions of that section are peremptory and must be obeyed. For the reasons given by him it is quite clear that the relator is precisely within the terms of this section. His tenure of office is the same as those of the assessors of the old city of Hew York. By express provision of the statute the board of assessors performs the same duties as the old board (Greater H. Y. Charter, § 945), but extended over the whole territory of the Greater Hew York, and the additional powers given to them are of precisely the same nature. The salary is the same. The only differences between the duties of the two positions are mere differences of detail which do not affect the nature of the duties to be performed. All the sections of this charter, of course, are to be construed in harmony so far as possible; and there is nothing inconsistent to my mind with the retention of these assessors who come within the rule laid down in section 127, and the power given to the mayor by section 943 to appoint a board of assessors. Section 127 contains no exception as to any officials, but expressly applies by its terms to all veterans who are entitled to serve during good behavior or who cannot be removed except for cause. The relator can only be deprived of the rights given to him by section 127 by a species of judicial legislation based upon an. *324assumed intention of the law-making power, but which has no war, rant in any words to be found in the act.
The learned counsel for the appellant insists that there are two questions of fact to be decided, and for that reason the motion should have been denied pursuant to the direction of the statute which authorizes the granting of a peremptory writ of mandamus upon motion only where the applicant’s right depends upon questions of law. (Code Civ. Proc. § 2010.) The court below made no reference to this point, and whether the objection was taken before it or not does not appear, but it is quite clear that if taken it was properly disregarded. The alleged questions of fact suggested by the learned corporation counsel are purely questions of law and nothing else.
It is claimed, too, that the Veteran Acts apply only to heads of departments. Whether that be so it is not necessary to consider. The departments of the government of Greater New York are speeh tied by section 96 of the charter. The board of assessors does not constitute one of those departments.
It is unnecessary to pursue the subject further. There can, be, • as it seems to me, no escape from the conclusions reached by the learned court below, and its order should be affirmed.
• Order reversed, with costs.